DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Applicant is requested to file a clean copy of the claims filed under Article 34 in the international phase of the instant application.  The Article 34 claims should have been treated as the pending claim set in the instant national phase application, as applicant did not specify otherwise in the national phase transmittal letter.  However, due to a processing error, the only pending claim set in the instant national phase application PTO electronic file are the original claims filed in the international application.  Applicant is requested to file a clean claim set of the Article 34 claims in response to this office action, so the correct claim set will be published in the issued patent. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-31 (as presented in the Article 34 amendment of the international phase) are allowed.
Regarding claims 1-19, the prior art does not teach a roll of calendared tissue with different adjacent zones in the cross machine direction that extend the length of the tissue web in the machine direction where each zone has a significantly constant property of caliper, bulk, smoothness or firmness that differs from that of the adjacent zone.  Regarding claims 20-31 the prior art does not teach a calendar roll with adjacent zones in the axial direction that extend continuously around the circumference of the calendar roll with projections in each zone having a different pattern height than those in the adjacent zone.
Newly cited Farwig et al. (U.S. 2008/0216975 A1) is the closest prior art of record.  Regarding instant claims 1-12, it teaches a different density of projections in cross machine 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783